                                             Case 5:20-cv-01377-SVK Document 10 Filed 08/12/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CENTRE WAY COMPANY LIMITED,                        Case No. 20-cv-01377-SVK
                                   8                      Plaintiff,
                                                                                              ORDER DENYING PLAINTIFF'S
                                   9               v.                                         MOTION FOR SUBSTITUTED
                                                                                              SERVICE
                                  10       FUZHOU PUHUA MINGHUI TRADING
                                           CO. LTD.,                                          Re: Dkt. No. 9
                                  11
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Centre Way Company Limited filed the instant motion1 asking this Court to order

                                  14   substituted service pursuant to Rule 4(f)(3) of the Federal Rules of Civil Procedure. Dkt. 9.

                                  15   Specifically, Plaintiff asks this Court to order substituted service on Defendant Fuzhou Puhua

                                  16   Minghui Trading Co. Ltd., a Chinese company, by way of hand delivering documents to the

                                  17   California Secretary of State’s office in Sacramento. Id.

                                  18            Rules 4(f) and 4(h)(2) of the Federal Rules of Civil Procedure govern service of process on

                                  19   individuals and corporations outside the United States. Rule 4(h)(2) provides for service on a

                                  20   corporation, partnership, or association “in any manner prescribed by Rule 4(f) . . . .”

                                  21   Fed. R. Civ. P. 4(h)(2). Rule 4(f)(1) authorizes service “by any internationally agreed means of

                                  22   service that is reasonably calculated to give notice,” including through the Hague Convention.

                                  23   Fed. R. Civ. P. 4(f)(1). Alternatively, Rule 4(f)(3) allows service “by other means not prohibited

                                  24   by international agreement, as the court orders.” Fed. R. Civ. P. 4(f)(3). Rule 4(f)(3) does not

                                  25   “create a hierarchy of preferred methods of service of process,” and “service of process under Rule

                                  26   4(f)(3) is neither a last resort nor extraordinary relief.” Rio Properties, Inc. v. Rio Int’l Interlink,

                                  27

                                  28   1
                                           The motion is erroneously titled “Order Granting Motion for Substituted Service.” Dkt. 9.
                                          Case 5:20-cv-01377-SVK Document 10 Filed 08/12/20 Page 2 of 4




                                   1   284 F.3d 1007, 1014-15 (9th Cir. 2002) (internal quotations and citation omitted). Rather, the rule

                                   2   “is merely one means among several which enables service of process on an international

                                   3   defendant.” Id. at 1015. Rule 4(f)(3) simply requires that substituted service: (1) is directed by

                                   4   the court; (2) is not prohibited by international agreement; and (3) comports with due process. Id.

                                   5   at 1014-1016. “[T]he task of determining when the particularities and necessities of a given case

                                   6   require alternate service of process under Rule 4(f)(3)” is left to the sound discretion of the district

                                   7   court. Id. at 1016.

                                   8          Plaintiff avers that Defendant is located in China. Dkt. 9 at 2, 8. China is a signatory to

                                   9   the Hague Convention, and Defendant could be served in that manner or pursuant to Rule 4(f)(3).

                                  10   Here, Plaintiff seeks to serve Defendant pursuant to Rule 4(f)(3). Plaintiff avers that service

                                  11   pursuant to Rule 4(f)(3) is necessary because service under the Hague Convention would take

                                  12   between six months and three years to complete. Dkt. 9 at 11. Though Plaintiff’s avers that
Northern District of California
 United States District Court




                                  13   counsel researched the Hague Convention requirements and timeframe, this claim is unsupported

                                  14   by any declaration or data. The mere “fact that alternate service will be faster does not, by itself,

                                  15   justify service by alternate means.” Celgard, LLC v. Shenzhen Senior Technology Material Co.

                                  16   Ltd., 2019 WL 5550039, at *3 (N.D. Cal. Oct. 28, 2019) (citing Keck v. Alibaba.com, Inc., 330

                                  17   F.R.D. 255, 259 (N.D. Cal. 2018)). Though “in cases of urgency, Rule 4(f)(3) may allow the

                                  18   district court to order a special method of service, even if other methods of service remain

                                  19   incomplete or unattempted,” that does not appear to be the case here. Rio Properties, Inc., 284

                                  20   F.3d at 1015. Plaintiff suggests that “it faces a threat of immediate, irreparable harm if it cannot

                                  21   obtain preliminary relief in this action.” Dkt. 9 at 11. As support for this statement, Plaintiff

                                  22   merely quotes a 2017 journal article that broadly opines on the harms that stem from patent

                                  23   infringement. Id. at 12. Plaintiff gives no particularized reason for its assertion that it faces

                                  24   immediate, irreparable harm, and the Court cannot find any on the record before it. Plaintiff has

                                  25   not demonstrated that the particularities and necessities of this case require alternate service of

                                  26   process. See Rio Properties, Inc., 284 F.3d at 1014.

                                  27          Furthermore, and significantly, Plaintiff has failed to show that its proposed alternate

                                  28   means of service—serving the California Secretary of State—comports with due process. Rio
                                                                                          2
                                              Case 5:20-cv-01377-SVK Document 10 Filed 08/12/20 Page 3 of 4




                                   1   Properties, Inc., 284 F.3d at 1016. “To meet this requirement, the method of service crafted by

                                   2   the district court must be reasonably calculated, under all the circumstances, to apprise interested

                                   3   parties of the pendency of the action and afford them an opportunity to present their objections.”

                                   4   Id. at 1016-17 (citation and internal quotation marks omitted). Here, Plaintiff has failed to offer a

                                   5   single fact that would support a conclusion that Defendant would be apprised of this action by

                                   6   service on the California Secretary of State. Instead Plaintiff states that “[s]ervice upon the

                                   7   Secretary of State is a common form of service,” citing broadly to the case Knit With v. Knitting

                                   8   Fever, Inc. Dkt. 9 at 12. Plaintiff does not cite to any specific docket number or order it believes

                                   9   stands for that proposition, nor does Plaintiff offer any quotations or analysis to further bolster its

                                  10   statement. Plaintiff also avers that it “is confident that service upon Secretary of State is

                                  11   reasonably calculated to apprise the Chinese Defendant Fuzhou of the pendency of the action and

                                  12   afford them an opportunity to present their objections because of their business contacts with the
Northern District of California
 United States District Court




                                  13   residents of California.” Id. Again, Plaintiff offers no factual support for this statement. Plaintiff

                                  14   further states that because Defendant “has (1) conducted a bad act in California, (2) deliberately

                                  15   avoid (sic) to be contacted, and (3) without having designated a person in California to receive

                                  16   papers,” citing to the Texas Civil Code, “serving the Secretary of State is the “equivalent” of

                                  17   serving the Defendant.” Id. However, the Texas Civil Code is neither persuasive nor binding on

                                  18   this Court.

                                  19   ////

                                  20   ////

                                  21   ////

                                  22   ////

                                  23   ////

                                  24   ////

                                  25   ////

                                  26   ////

                                  27   ////

                                  28   ////
                                                                                          3
                                             Case 5:20-cv-01377-SVK Document 10 Filed 08/12/20 Page 4 of 4




                                   1             For the reasons set forth above, the Court finds that Plaintiff has not sufficiently shown

                                   2   why it should be permitted to serve Defendant through service on the California Secretary of State

                                   3   or that such service would comport with the requirements of due process. The Court notes that

                                   4   Plaintiff avers it sent a notice of infringement to Defendant in China and Plaintiff attaches both the

                                   5   notice and a purported receipt of mailing to its motion. Dkt. 9 at 8; Dkt. 9-24, Dkt. 9-252. “[T]rial

                                   6   courts have authorized a wide variety of alternative methods of service including publication,

                                   7   ordinary mail, mail to the defendant’s last known address, delivery to the defendant’s attorney,

                                   8   telex and most recently, email.” Rio Properties, Inc., 284 F.3d at 1016 (collecting cases).

                                   9   Plaintiff’s motion is DENIED without prejudice.

                                  10             SO ORDERED.

                                  11   Dated: August 12, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                       SUSAN VAN KEULEN
                                  14                                                                   United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   2
                                           The Court’s copy of Dkt. 9-25 (Exhibit F) is illegible.
                                                                                           4
